1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
     TRAVIS MORGAN,                                     CASE NO. 18cv380-LAB (KSC)
10
                                         Plaintiff,
                                                        ORDER ADOPTING REPORT AND
11
                          vs.                           RECOMMENDATION [Dkt. 40]
12
     NANCY A. BERRYHILL,
13                                    Defendant.
14
           This social security appeal was referred to Magistrate Judge Karen S. Crawford for
15
     a report and recommendation (“R&R”).         Judge Crawford’s R&R recommends that (1)
16
     Plaintiff’s motion for summary judgment be granted in part and denied in part, (2)
17
     Defendant’s motion for summary judgment be denied, and (3) the case be remanded for
18
     further administrative proceedings. Objections to the R&R were due on February 25, 2019,
19
     but none were filed. The Court has reviewed the R&R and ADOPTS it in full. For the
20
     reasons set forth in the R&R, Plaintiff’s motion for summary judgment is GRANTED IN
21
     PART and DENIED IN PART (Dkt. 28); Defendant’s motion for summary judgment is
22
     DENIED (Dkt. 30); and this case is REMANDED for further administrative proceedings
23
     consistent with this Court’s opinion. The clerk is directed to enter judgment accordingly and
24
     close the case.
25
           IT IS SO ORDERED.
26
     Dated: March 4, 2019
27
                                                      HONORABLE LARRY ALAN BURNS
28                                                    Chief United States District Judge




                                                  -1-
